Case: 09-51016     Document: 00511205669          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 09-51016
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LORENZO ARREDONDO-DUENAS, also known as Lorenzo Arredondo-Duenes,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1671-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Lorenzo Arredondo-Duenas (Arredondo) appeals the 77-month sentence
he received following his guilty plea conviction for illegal reentry into the United
States following deportation. He asserts that his sentence, despite being within
the applicable guidelines range, was substantively unreasonable because it was
greater than needed to accomplish the goals of 18 U.S.C. § 3553(a). He notes
that the defense arguments at sentencing focused on his cultural assimilation
and his improved character and prospects in Mexico.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-51016   Document: 00511205669 Page: 2        Date Filed: 08/17/2010
                                No. 09-51016

      Because Arredondo did not object to the imposed sentence as
unreasonable, we review this claim for plain error. United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007). Arredondo’s disagreement with the within-
guidelines sentence imposed does not suffice to rebut the presumption of
reasonableness. See Gall v. United States, 552 U.S. 38, 51 2007; United States
v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008); United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      Additionally, Arredondo contends that the applicable guidelines range of
77-96 months in prison was too severe because U.S.S.G. § 2L1.2 was not
empirically based. This court has consistently rejected Arredondo’s “empirical
data” argument. See United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir.),
cert. denied, 130 S. Ct. 378 (2009). Additionally Arredondo has not established
that this court may not apply a presumption of reasonableness to a sentence
imposed within the applicable guidelines range.          See United States v.
Mondragon-Santiago, 564 F.3d 357, 367 (5th Cir.), cert. denied, 130 S. Ct. 192
(2009). Consequently, the judgment of the district court is AFFIRMED.




                                       2